By the Court, Bronson, Ch. J.
Although Henry in his affidavit describes himself as agent for Goelet, he does not swear that he was such agent. (Ex parte Bank of Monroe, 7 Hill, 177. Ex parte Aldrich, 1 Denio, 662.) The summons was also defective. It was not directed to any body, and Cunningham was no where named in it. (See Hill v. Stocking, 6 Hill, 314.) It is said that Cunningham waived all objections to the affidavit and summons by appearing. He did not appear for any other purpose than that of objecting to the sufficiency of the proceedings; and it would be strange indeed if that could be construed into a waiver of the very objections which he took
Proceedings reversed.